                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       No. 2:09-cr-00017
                                             )
ROBERT REYNOLDS                              )

                                            ORDER

       At the revocation hearing on September 17, 2019, Defendant admitted to the violations set

forth in the Superseding Petition (Doc. No. 104), specifically that he unlawfully used controlled

substances (Violation No. 1), and that he failed to report for drug testing and treatment(Violation

No. 2). Defendant is hereby ADJUDICATED GUILTY of those violations. Disposition is held in

ABEYANCE pending a further hearing on December 2, 2019 at 9:00 a.m. Defendant shall continue

to attend NA meetings, and shall participate in the 8-week outpatient treatment program at Elam

Mental Health Center.

       IT IS SO ORDERED.




                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
